COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-18-00167-CV


YOUNG JU PAK                                                      APPELLANT

                                      V.

YOUNG EUN YANG                                                     APPELLEE

                                   ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-601904-16

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Young Ju Pak attempts to appeal from the trial court’s February

12, 2018 “Amended Order Granting Motion for Summary Judgment,” which

grants a bill of review but does not dispose of the merits of the underlying

controversy between the parties. On May 25, 2018, we sent a letter to Appellant

expressing our concern that we may not have jurisdiction over her appeal


      1
      See Tex. R. App. P. 47.4.
because the order appealed from does not appear to be a final judgment or

appealable interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001) (explaining that “the general rule, with a few mostly statutory

exceptions, is that an appeal may be taken only from a final judgment”); Alaimo

v. U.S. Bank Tr. Nat’l Ass’n, No. 02-16-00123-CV, 2017 WL 3633297, at *4 (Tex.

App.—Fort Worth Aug. 24, 2017, no pet.) (holding that order granting bill of

review that fails to dispose of the merits of the underlying controversy between

the parties was not a final judgment). We stated that unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing this appeal by June 8, 2018, this appeal could be dismissed for want

of jurisdiction.   See Tex. R. App. P. 42.3(a), 44.3.    We did not receive a

response. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 12, 2018




                                       2